Exhibit 10.1
 
LETTER AMENDMENT TO THE
GENERAL MASTER PURCHASE AGREEMENT
(the “Letter Amendment”)
Dated 29 April 2009
 
Between,

1.   ESTER FINANCE TITRISATION, a company incorporated under French law and
authorised as a credit institution, having its registered office at 9 quai du
Président Paul Doumer, 92920 Paris La Defense, France, registered with the Trade
and Companies Registry of Nanterre (Registre du Commerce et des Sociétés de
Nanterre) under number 414 886 226, whose representative is duly authorised for
the purpose of this Letter Amendment (the “Purchaser”);   2.   EUROFACTOR, a
company incorporated under French law and authorised as a credit institution,
having its registered office at 1-3 rue du Passeur de Boulogne, Immeuble Bord de
Seine, 92130 Issy Les Moulineaux, France, and registered with the Trade and
Companies Registry of Nanterre (Registre du Commerce et des Sociétés de
Nanterre) under number 333 871 259, whose representative is duly authorised for
the purpose of this Letter Amendment (the “Agent”);   3.   CALYON, a company
incorporated under French law and authorised as a credit institution, having its
registered office at 9 quai du Président Paul Doumer, 92920 Paris La Défense
Cedex, France, registered with the Trade and Companies Registry of Nanterre
(Registre du Commerce et des Sociétés de Nanterre) under number 304 187 701,
whose representatives are duly authorised for the purpose of this Letter
Amendment (“CALYON”, “Joint Lead Arranger” or the “Calculation Agent”);   4.  
NATIXIS, a company incorporated under French law and authorised as a credit
institution, having its registered office at 30 avenue Pierre Mendès
France 75013 Paris, registered with the Trade and Companies Registry of Paris
(Registre du Commerce et des Sociétés de Paris) of Paris under number
542 044 524, whose representatives are duly authorised for the purpose of this
Letter Amendment (“NATIXIS” or “Joint Lead Arranger”);   5.   DUNLOP TYRES
LIMITED, a company incorporated under the laws of England and Wales with company
number 1792065 whose registered office is situated at Tyrefort, 88-89 Wingfoot
Way, Birmingham B24 9HY, whose representative is duly authorised for the purpose
of this Letter Amendment (the “Centralising Unit”);

and

6.   The companies listed in SCHEDULE 1 to this Letter Amendment, whose
respective representatives are duly authorized for the purpose of this Letter
Amendment (together with Goodyear Dunlop Tires Germany GmbH, the “Sellers” and
each of them as a “Seller”),

together herein referred to as the “Parties”.
The Parties refer to the general master purchase agreement (the “Agreement”)
dated 10 December 2004 as last amended on 23 July 2008, pursuant to which the
Sellers shall sell Ongoing Purchasable Receivables and Remaining Purchasable
Receivables to the Purchaser and the Purchaser shall purchase Ongoing
Purchasable Receivables and Remaining Purchasable Receivables from the Sellers
during the Replenishment Period.

 



--------------------------------------------------------------------------------



 



 2.
The Sellers have requested to the Purchaser (i) to add new Excluded Debtors to
the list set forth in schedule 14 to the Agreement (the “New Excluded Debtors”)
and (ii) to transfer back to each German Seller some of the Sold Receivables
originated by the relevant German Seller, owed by the New Excluded Debtors and
which may remain unpaid by its relevant debtor, without being a Doubtful
Receivable, a Delinquent Receivable or a Defaulted Receivable, as further
described in the German Retransfer Agreement (the “Retransfer”).
Simultaneously with the entry into this Letter Amendment, the German Sellers,
the Purchaser and the Agent have entered into a receivables retransfer and
amendment agreement in relation to the German Receivables Purchase Agreement
dated on or about the date hereof (the “German Restransfer Agreement”).
As a consequence, pursuant to the present Letter Amendment, the Parties wish to
amend the Agreement as set forth below.

1.   Modifications to the Agreement   1.1   The Parties agree that

  –   the provisions of article 3.3 and 3.6 of the Agreement shall apply mutatis
mutandis to any payment to be made by the Centralising Unit and/or any German
Seller with respect to the Retransfer;     –   that the provisions of article
6.4.2 (i) (e) will apply to any retransfer price and any other sums due by the
Centralising Unit and/or any German Seller with respect to the Retransfer.

1.2   The Parties agree that, as from the date hereof, schedule 14 (List of
Excluded Debtors) of the Agreement (as amended by this Letter Amendment) shall
be as in SCHEDULE 2 to this Letter Amendment.   1.3   The Parties agree that, as
from the date hereof, the following Conformity Warranty shall be added to the
paragraph “Conformity warranties for Remaining Purchasable Receivables purchased
from the UK Seller” of Schedule 13 (Conformity Warranties for Remaining
Purchasable Receivables):

  “(xv) the receivable is denominated in British Pounds or Euros.”

2.   Miscellaneous   2.1   Each of the Parties acknowledges that the provisions
of article 11 (Representations and Warranties), article 14 (Taxes), article 15
(Changes in circumstances), article 17 (Payments), article 29 (Fees and
expenses), article 30 (Substitution and agency), article 31 (Confidentiality),
article 32 (Notices), article 33 (Exercise of rights — Recourse — No Petition),
article 34 (transferability of this Agreement), article 36 (Indemnities) and
article 37 (Indivisibility) of the Agreement shall apply mutatis mutandis to
this Letter Amendment, and to the extent permitted by law or as long as not
otherwise provided for in such document, to the German Retransfer Agreement and,
as applicable, to any obligation to be performed by the Centralising Unit and/or
a German Seller thereunder.   2.2   The Letter Amendment does not create any
novation of the General Master Purchase Agreement. The Parties agree that the
provisions of the General Master Purchase Agreement, as amended and restated by
this Letter Amendment, shall remain in full force and effect.   2.3   The
Parties accept that any reference to the General Master Purchase Agreement in
another contract entered by a Party is interpreted as a reference to the General
Master Purchase Agreement as modified by the Letter Amendment.

 



--------------------------------------------------------------------------------



 



 3.

2.4   Capitalised terms and expressions used in this Letter Amendment and not
defined herein shall have the meaning as ascribed to them in the Agreement.  
2.5   This Agreement shall be governed by French law.   2.6   Any dispute as to
the validity, interpretation, performance or any other matter arising out of
this Agreement shall be subject to the jurisdiction of the competent courts of
Paris (Cour d’appel de Paris). The choice of this jurisdiction is entirely for
the benefit of the Purchaser which shall retain the right to bring proceedings
in any other competent court.

[Signature page at the end of this Letter Amendment]

 



--------------------------------------------------------------------------------



 



 4.
SCHEDULE 1.
LIST OF SELLERS

                  Country of the Seller   Register number   Seller
GOODYEAR DUNLOP TIRES FRANCE S.A.
  RCS NANTERRE 330 139 403   FRANCE
 
       
GOODYEAR DUNLOP TIRES OE GmbH
  HRB 91597 (HANAU)   GERMANY
 
       
GOODYEAR DUNLOP TIRES Germany GmbH
  HRB 7163 (HANAU)   GERMANY
 
       
GOODYEAR DUNLOP TIRES ESPAÑA, S.A.
  REGISTERED WITH THE COMMERCIAL REGISTRY OF MADRID UNDER SHEET M-110718   SPAIN
 
       
GOODYEAR DUNLOP TYRES UK LTD
  223064 (Birmingham)   UNITED KINGDOM

 



--------------------------------------------------------------------------------



 



 5.
SCHEDULE 2. NEW LIST OF EXCLUDED DEBTORS
“SCHEDULE 14. LIST OF EXCLUDED DEBTORS

–   Neumaticos J.M martinez S.A.   –   GM France (Opel) (VAT/CMS number:
FR90342439320)   –   Gm France (Saab) (VAT/CMS number: FR90342439320)   –  
Chevrolet France SAS (VAT/CMS number: FR00307593178)   –   Adam Opel GmbH
Rüsselsheim (VAT/CMS number: DE0000282244cm)   –   Opel Eisenach GmbH (VAT/CMS
number: DE0000159594cm)   –   General Motors Belgium N.V. (VAT/CMS number:
BE0404957875)   –   Vauxhall Motors LTD (VAT/CMS number: GB850696990)   –  
General Motors Espana, S.L. (VAT/CMS number: ESB50629187)   –   IBC Vehicles
Ltd. (VAT/CMS number: GB850696990)   –   GENERAL MOTORS, S.L. (VAT/CMS number:
ESB50629187)   –   CHEVROLET ESPAÑA, S.A. (VAT/CMS number: ESA80870421)   –  
Saab Deutschland GmbH (VAT/CMS number: DE0000151393cm)”

 



--------------------------------------------------------------------------------



 



 6.
                  Executed in Paris, on 29 April 2009, in ten (10) originals by:

                  ESTER FINANCE TITRISATION
      EUROFACTOR

 
                /s/ Richard Sinclair
      Signature Illegible
         
Name:
  Richard Sinclair       Name:    
 
               
Title:
  President du Directoire       Title:    
 
               
 
                CALYON

 
                /s/ Richard Sinclair
      Signature Illegible
         
Name:
  Richard Sinclair       Name:    
 
               
Title:
  President du Directoire       Title:    
 
               
 
                NATIXIS

 
                Signature Illegible
      Signature Illegible
         
Name:
          Name:    
 
               
Title:
          Title:    
 
               
 
                DUNLOP TYRES LIMITED
      DUNLOP TYRES LIMITED
On behalf of the Sellers

 
                /s/ Dale Mochan
      /s/ Dale Mochan
         
Name:
  Dale Mochan       Name:   Dale Mochan
Title:
  Company Secretary       Title:   Company Secretary

 